NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0345n.06

                                           No. 21-5821

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Aug 19, 2022
                                                                             DEBORAH S. HUNT, Clerk
                                                  )
BRIAN A. TRUSKEY,
                                                  )
        Plaintiff-Appellee,                       )        ON APPEAL FROM THE
                                                  )        UNITED STATES DISTRICT
v.                                                )        COURT FOR THE WESTERN
                                                  )        DISTRICT OF KENTUCKY
THOMAS J. VILSACK, Secretary, United              )
States Department of Agriculture,                 )
                                                                                    OPINION
        Defendant-Appellant.                      )
                                                  )
                                                  )


Before: BATCHELDER, CLAY, and LARSEN, Circuit Judges.

       CLAY, Circuit Judge. Plaintiff Brian A. Truskey appeals from the district court’s order

granting the motion to dismiss of Defendant Thomas J. Vilsack, Secretary of the United States

Department of Agriculture (“USDA;” “Agency”), in this case alleging religious discrimination

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000, and the Religious Freedom

Restoration Act (“RFRA”), 42 U.S.C. § 2000bb-2(1). For the reasons set forth below, this Court

AFFIRMS.

                                      I. BACKGROUND

                                    A. Factual Background

       Plaintiff Truskey, a resident of Kentucky, is a member of a small family church with beliefs

similar to messianic Judaism but differing in the view that Scripture prohibits the use of a social

security number (“SSN”). Plaintiff believes that identification by number, including a SSN, causes
No. 21-5821, Truskey v. Vilsack


him to be besmeared with the “mark of the beast,” per Revelation 13:17 (“[T]hat no man should

be able to buy or to sell, save he that hath the mark, even the name of the beast or the number of

his name.”) and 1 Chronicles 21:1–8 (“Satan . . . incited David to number Israel.”). Plaintiff’s

parents, adherents to the same belief, never applied for a SSN for Truskey when their son was

born. Plaintiff has retained credence in this faith into adulthood and has never had a SSN.

       In the latter part of 2014, Truskey began volunteering as a communications apprentice at a

USDA-administered recreation area in Kentucky. Plaintiff soon earned certification to become

employed as a wildland firefighter with the Forest Service, an agency of the USDA. Unfortunately

for Truskey, he learned that switching from a volunteer position to federal employment required

supplying a social security number. To that point, a representative of the USDA emailed Plaintiff

on June 15, 2015: “[T]here is no exception to the requirement to have a[] SSN in order to be hired

under the [administratively determined pay plan].” (ALJ Order, R. 19-1, PageID # 148). The

reason for this requirement is simple: the Agency’s payroll system, called the administratively

determined pay plan (“ADPP”), is compatible only with SSNs; without that numerical identifier,

the USDA cannot issue an employee’s salary. Alternative forms of identification (such as an

individual tax number or employer identification number) are not accepted on the ADPP; these

alternatives are also not accepted on the electronic filing form that the USDA submits to the

Internal Revenue Service (“IRS”). Ultimately, on November 24, 2015, the USDA confirmed the

thrust of its June missive: it could not enroll Truskey in its pay plan without a SSN, thereby ending

Plaintiff’s hopes for federal employment as a wildland firefighter.

                                     B. Procedural History

       After contacting an Equal Employment Opportunity Commission (“EEOC”) counselor in

January 2016, Truskey filed an administrative complaint with the USDA alleging religious


                                                -2-
No. 21-5821, Truskey v. Vilsack


discrimination in employment. After numerous administrative appeals and remands, on December

17, 2018, an EEOC administrative law judge issued an order of dismissal in favor of the USDA

for untimeliness1 and failure to state a claim.

        Plaintiff then brought his claim to federal court and filed a pro se complaint on April 12,

2019. After a period of inactivity, and after Plaintiff’s counsel entered an appearance, the district

court ordered Truskey to file an amended complaint, now with the benefit of counsel. The two-

count amended complaint was filed on October 13, 2020, and alleged violations of Title VII and

the RFRA. Defendant moved to dismiss. For purposes of that motion only, Defendant did not

contest the sincerity or validity of Plaintiff’s religious perspective concerning social security

numbers and Scripture. The district court granted the motion to dismiss for failure to state a claim,

making three holdings: (1) Truskey had constructive notice of the forty-five day filing requirement

for making an administrative complaint of employment discrimination, sufficient to trigger the

statute of limitations; (2) the Title VII claim failed on the merits pursuant to Yeager v. FirstEnergy

Generation Corp., 777 F.3d 362, 363–64 (6th Cir. 2015); and (3) relief under the RFRA was

unavailable because Title VII provides the exclusive remedy for claims of discrimination in federal

employment. Plaintiff’s timely appeal to this Court followed.

                                             II. DISCUSSION

                                          A. Standard of Review

        This Court reviews the district court’s dismissal of a complaint de novo. Zaluski v. United

Am. Healthcare Corp., 527 F.3d 564, 570 (6th Cir. 2008). A motion to dismiss is properly granted



        1
          The ALJ first noted that for a claim to be timely, an aggrieved party must initiate contact with an EEOC
counselor within forty-five days of the alleged discriminatory action, 29 C.F.R. § 1614.105(a)(1); it then held:
“Complainant’s initial EEO counselor contact on January 25, 2016, was untimely because he delayed contacting an
EEO counselor for nearly six months after he first received the Agency’s June 15, 2015 email informing him of the
Agency’s SSN collection obligation.” (ALJ Order, R. 19-1, PageID # 150).

                                                      -3-
No. 21-5821, Truskey v. Vilsack


if the plaintiff has “fail[ed] to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). Accordingly, to survive a motion to dismiss, a complaint must contain sufficient

factual matter to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). This Court “must accept all well-pleaded factual allegations of the complaint as true

and construe the complaint in the light most favorable to the plaintiff.” Inge v. Rock Fin.

Corp., 281 F.3d 613, 619 (6th Cir. 2002) (citing Turker v. Ohio Dep’t of Rehab. & Corr., 157 F.3d

453, 456 (6th Cir. 1998)).

                                             B. Analysis

        1. Title VII

        Title VII prohibits employers from discriminating against “any individual with respect to

his compensation, terms, conditions, or privileges of employment” because of his membership in

a protected class, which includes religious groups. 42 U.S.C. § 2000e-2(a)(1). Section 2000e(j)

of Title 42 defines “religion” to include “all aspects of religious observance and practice, as well

as belief, unless an employer demonstrates that he is unable to reasonably accommodate to an

employee’s or prospective employee’s religious observance or practice without undue hardship on

the conduct of the employer’s business.” The EEOC guidelines add more: “The fact that no

religious group espouses such beliefs or the fact that the religious group to which the individual

professes to belong may not accept such belief will not determine whether the belief is a religious

belief of the employee or prospective employee.” 29 C.F.R. § 1605.1.

        In reviewing a Title VII religious accommodation claim, this Court employs a two-step,

burden-shifting framework. Tepper v. Potter, 505 F.3d 508, 514 (6th Cir. 2007). First, an

aggrieved party must establish a prima facie case of religious discrimination by showing he (1)

holds a sincere religious belief that conflicts with an employment requirement; (2) has informed


                                                  -4-
No. 21-5821, Truskey v. Vilsack


the employer about said conflict; and (3) suffered an adverse employment outcome for failing to

comply with the conflicting employment requirement. Id. Second, once a prima facie case is

made out, the employer must demonstrate that it could not “reasonably accommodate” the

employee’s religious beliefs without incurring an undue hardship or burden on its business. Id.;

42 U.S.C. § 2000e(j).     Otherwise said, an employer escapes liability upon a showing that

accommodating a religious belief would result in an undue hardship.

       Job applicants whose religious beliefs reject the use of social security numbers as marks of

the beast routinely bring Title VII claims. The leading “mark of the beast” case in our Circuit is

Yeager v. FirstEnergy Generation Corp., 777 F.3d 362 (6th Cir. 2015), where the plaintiff, a

Fundamentalist Christian, renounced his SSN as contrary to Scripture; as such, he failed to supply

the numerical identifier in connection with his internship application. Yeager v. FirstEnergy

Generation Corp., No. 5:14-CV-567, 2014 WL 2919288, at *1 (N.D. Ohio, June 27, 2014).

Without a social security number, the Yeager plaintiff was unable to assume the internship,

prompting him to sue his would-be employer for religious discrimination. The district court

granted the defendant’s motion to dismiss, and this Court affirmed. We noted that the Internal

Revenue Code obligates employers to collect and report employees’ SSNs. As a result, the

employer could not be held liable under Title VII when accommodating religious beliefs would

require violating federal law. Yeager, 777 F.3d at 363 (“This conclusion is consistent with Title

VII’s text, which says nothing that might license an employer to disregard other federal statutes in

the name of reasonably accommodating an employee’s religious practices.”).

       Yeager joined the Fourth, Eighth, Ninth, Tenth, and Eleventh Circuits in finding that an

employee’s aversion to social security numbers as marks of the beast does not require an employer

to violate federal law merely to accommodate the employee’s beliefs. Baltgalvis v. Newport News


                                                -5-
No. 21-5821, Truskey v. Vilsack


Shipbuilding, Inc., 15 F. App’x 172, 173 (4th Cir. 2001) (per curiam) (affirming on the reasoning

of the district court’s order); Seaworth v. Pearson, 203 F.3d 1056, 1057 (8th Cir. 2000); Sutton v.

Providence St. Joseph Med. Ctr., 192 F.3d 826, 829–31 (9th Cir. 1999); Weber v. Leaseway

Dedicated Logistics, Inc., 166 F.3d 1223 (10th Cir. 1999); Hover v. Florida Power & Light Co.,

101 F.3d 708 (11th Cir. 1996) (affirming on the reasoning of the district court’s order). The only

significant difference between this Court’s decision in Yeager and those of our sister Circuits is

that we declined to specify on what step of the two-part Title VII burden-shifting framework our

rationale rested.2 Yeager, 777 F.3d at 364 (refraining from deciding whether plaintiff failed to

make out a step one prima facie case, or, under step two, the employer showed that violating a

federal statute would impose undue hardship).

         Reviewing the case sub judice, the district court found that Yeager squarely foreclosed

Truskey’s Title VII claim. Plaintiff asks this Court to reverse. The question is whether the district

court erred in holding that Defendant did not violate one law (Title VII) by complying with another

(the Internal Revenue Code). This Court affirms the dismissal of Plaintiff’s Title VII claim.

         “Every circuit to consider the issue has applied one of the above two steps to hold that Title

VII does not require an employer to reasonably accommodate an employee’s religious beliefs if

such accommodation would violate a federal statute.” Yeager, 777 F.3d at 363; see also Baltgalvis,

132 F. Supp. 2d at 419 (“Courts have consistently agreed that an employer is not liable under Title


         2
           Some courts have rejected a Title VII, mark of the beast lawsuit under the first step of the two-part test;
these courts find that the employee or applicant is unable to make out a prima facie case because an employer’s
statutory obligation to supply the IRS with employees’ SSNs is not an “employment requirement.” Baltgalvis v.
Newport News Shipbuilding, Inc., 132 F. Supp. 2d 414, 418 (E.D. Va. 2001); see id. (“Ms. Baltgalvis was discharged
not because of a NNS employment requirement, but because of a requirement of federal law.”); Seaworth, 203 F.3d
at 1057 (“[T]he IRS, not defendants, imposed the requirement that Seaworth provide an SSN.”) (citing 27 U.S.C. §
6109). Other courts assess the viability of a Title VII mark of the beast lawsuit under step two, holding that violating
a federal statute would impose an “undue hardship” on the employer. Sutton, 192 F.3d at 830–31; Weber, 166 F.3d
at 1223. The Sixth Circuit in Yeager resolved the question in favor of the employer without deciding whether it was
properly a step one or step two question.

                                                         -6-
No. 21-5821, Truskey v. Vilsack


VII when accommodating an employee’s religious beliefs would require the employer to violate

federal or state law.”). As in Yeager, the relevant law in this case is the Internal Revenue Code,

which instructs employers to collect and provide the SSNs of their employees. Specifically, the

regulation instructs employers to “include in any such return, statement, or other document, such

identifying number as may be prescribed for securing proper identification of such [employee].”

26 U.S.C. § 6109(a)(3). For purposes of that reporting obligation, the regulation continues: “The

identifying number of an individual . . . shall be such individual’s social security account number.”

Id. § 6109(a); see also id. § 6109(d).

        An “employer is not liable under Title VII when accommodating an employee’s religious

beliefs would require the employer to violate federal . . . law.” Yeager, 777 F.3d at 363 (quoting

Sutton, 192 F.3d at 830). In the instant case, Plaintiff’s disavowal of social security numbers would

cause the Agency to violate the Internal Revenue Code. Circuit precedent forecloses the merits of

this argument; an employer cannot be required to intentionally violate a federal regulation—and

subject itself to potential penalties—in order to accommodate an employee’s religious belief.

Because Defendant cannot be found liable for a Title VII violation for complying with federal law,

we find that the district court did not err in dismissing the amended complaint. Thus, “we affirm

the district court’s conclusion without deciding whether it is properly a step-one or step-two

question.”3 Id. at 364. Consequently, we need not reach the equitable tolling question of whether

Plaintiff has presented a sufficient reason to excuse his failure to timely file an administrative

complaint. McFarland v. Henderson, 307 F.3d 402, 406 (6th Cir. 2002) (noting that regulatory



        3
          This Court declines Plaintiff’s invitation to find that Yeager was incorrectly decided. Sykes v. Anderson,
625 F.3d 294, 319 (6th Cir. 2010) (quoting Salmi v. Sec’y of Health & Human Servs., 774 F.2d 685, 689 (6th Cir.
1985) (“This panel is without authority to overrule binding precedent[] because a published prior panel decision
‘remains controlling authority unless an inconsistent decision of the United States Supreme Court requires
modification of the decision or this Court sitting en banc overrules the prior decision.’”)).

                                                       -7-
No. 21-5821, Truskey v. Vilsack


exhaustion is not a jurisdictional prerequisite); Hill v. Nicholson, 383 F. App’x 503, 508 (6th Cir.

2010) (“We [may] decline to address the question of exhaustion [where] we are able to dispose of

these claims on the merits.”).

       2. RFRA

       To make out a prima facie case under the RFRA, an individual must show that the

government policy imposed a substantial burden on his religious exercise.                   42 U.S.C.

§ 2000bb(b)(2); 42 U.S.C. § 2000bb-1(c). Upon such a showing, the burden then shifts to the

government to show that applying that burden on the individual furthers a compelling state interest

and is the least restrictive means of furthering that interest. Burwell v. Hobby Lobby Stores,

Inc., 573 U.S. 682, 726 (2014).

       In this case, the district court did not reach the merits of the RFRA claim; instead, it

dismissed Truskey’s RFRA claim, finding that Title VII provides the exclusive remedy for

allegations of discrimination in federal employment. This finding was in accordance with caselaw

from the Third and Eighth Circuits. See Francis v. Mineta, 505 F.3d 266, 272 (3d Cir. 2007) (“It

is equally clear that Title VII provides the exclusive remedy for job-related claims of federal

religious discrimination, despite Francis’[] attempt to rely upon the provisions of RFRA.”);

Harrell v. Donahue, 638 F.3d 975, 983 (8th Cir. 2011) (“Harrell’s claims under RFRA are barred

because Title VII provides the exclusive remedy for his claims of religious discrimination.”).

       In his opening brief on appeal, Truskey challenged only the district court’s discussion of

entitlement to relief under Title VII; he did not address the basis of the district court’s dismissal of

his claim under the RFRA—i.e., the finding that Title VII is a comprehensive remedial scheme

such that it precludes the attempt to obtain parallel relief under the RFRA. Because Truskey did

not raise this issue until his reply brief, he has abandoned that claim on appeal. Hills v. Kentucky,


                                                  -8-
No. 21-5821, Truskey v. Vilsack


457 F.3d 583, 588 (6th Cir. 2006) (finding forfeited any issues not contained in the opening brief);

Stewart v. IHT Ins. Agency Grp., LLC, 990 F.3d 455, 456 (6th Cir. 2021) (citing Island Creek Coal

Co. v. Wilkerson, 910 F.3d 254, 256 (6th Cir. 2018)) (“[E]ven well-developed arguments raised

for the first time in a reply brief come too late.”).

        The issue of forfeiture aside, both parties maintain that the district court erred in finding

that Title VII is the exclusive remedy for job-related claims of federal religious discrimination.

Truskey and the USDA urge this Court to find instead that Title VII does not preempt a RFRA

claim for employment discrimination arising in the federal sector. Even if this claim were

preserved, it would be ill-advised for this Court to decide this question of unsettled statutory and

constitutional law on the basis of an argument not subjected to developed adversarial briefing. We

dispose of this matter on the single preserved and dispositive issue under Title VII.

                                        III. CONCLUSION

        For these reasons, this Court AFFIRMS the district court’s grant of Defendant’s motion

to dismiss Plaintiff’s first amended complaint.




                                                  -9-